IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CLEM PROCTOR,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4942

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 3, 2016.

An appeal from an order of the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Clem Proctor, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and BILBREY, JJ., CONCUR